DETAILED ACTION
This action is responsive to claims filed 10 May 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2022 has been entered.
 Response to Amendment
Claims 1, 4-7, 9, 12-15, 18, 20, 22-25, 28-32, 35-39 and 42-45 were pending in the previous Final Office action mailed 10 December 2021.
Claims 1, 9, 18, 25, 32 and 39 have been amended and claims 7, 15, 20, 31, 38 and 45 have been canceled by amendments filed 10 May 2022.
Claims 1, 4-6, 9, 12-14, 18, 22-25, 28-30, 32, 35-37, 39 and 42-44 remain pending for examination.
Applicant is respectfully reminded of MPEP § 2163.06 (I) – 
When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure.

Thus, Applicant should specifically cite the portions of the original disclosure supporting amendments when amending the claims with matter not previously claimed.
Here, for instance, claim 1 was amended to further require, amongst other things, that a “second type of channel large-scale characteristic parameter comprises: a Doppler shift, a Doppler spread, an average delay and a delay spread,” and Applicant, on page 12 of Applicant’s Remarks, that, in substance, former claim 7 supposedly supports the claim amendments. However, former claim 7 does not support the claim amendments. 
Former claim 7 provided (emphasis added): 
The data transmission method according to claim 1, wherein the first type of channel large-scale characteristic parameter represents a spatial characteristic; or wherein the first type of channel large-scale characteristic parameter comprises: a Doppler shift, a Doppler spread, an average delay, and a delay spread.

Currently Amended Claim 1 provides, in pertinent part (emphasis added):
wherein the first type of channel large-scale characteristic parameter represents a spatial characteristic, and wherein the second type of channel large-scale characteristic parameter comprises: a Doppler shift, a Doppler spread, an average delay, and a delay spread

As apparent from above – claim 7 claimed a first type of channel large-scale characteristic representing a spatial characteristic or the first type of channel large-scale characteristic comprising a Doppler shift, Doppler spread, an average delay and a delay spread. Since claim 7 is merely directed to further limiting the claimed “first type of channel large-scale characteristic,” claim 7 does not appear to support the amendment to claim 1 directed to further limiting the second type of channel large-scale characteristic. 
However, further consideration of the original disclosure revealed paragraphs 109 and 110 of the Specification, as originally filed, does appear to fully and specifically support the amendments to claim 1. Both paragraphs provide, in substance, “set 1 is a large-scale spatial characteristic parameter” and “set 3 is large-scale parameters of Doppler shift, Doppler spread, average delay and delay spread,” wherein “set 1” appears to be within the scope of the claimed “first type of channel large-scale characteristic” and “set 3” appears to be within the scope of the claimed “second type of channel large-scale characteristic.” Thus, despite Applicant’s erroneous supposition that former claim 7 supports the current amendments, new matter does not appear to have been added by way of amendment in view of the original disclosure, specifically the Specification at paragraphs 109-110. Therefore, no rejection for new matter under 35 USC 112(a) is provided below.
Response to Arguments
Applicant's arguments filed 10 May 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1, 4-6, 9, 12-14, 18, 22-25, 28-30, 32, 35-37, 39 and 42-44 have been considered but are moot because the new ground of rejection does not rely on the references as they were applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claims 1, 9, 18, 25, 32 and 39. Specifically, the prior art of record fails to disclose a first type of channel large-scale parameters representing a spatial characteristic and a second type of channel large-scale parameters comprising: a Doppler shift, Doppler spread, an average delay and a delay spread in ordered combination with all the other features of at least any one of the independent claims.
Nam was found to be the closest prior art to the claimed invention. As provided in the previous Final Office action, Nam is pertinent for disclosing a terminal receiving a MAC CE including a quasi co-location (QCL) indication indicating a QCL relation between two resources and activation of a second resource serving as a QCL indication indicating a QCL relation between the second resource and a selected subset of resources. Nam Fig. 13 and 25:43-59. Further, Nam discloses QCL relations as including indications of spatial characteristics, as well as one or more of delay spread, average delay and Doppler spread.
However, Nam does not explicitly disclose matter within the scope of the claimed second type of channel large-scale characteristic parameter comprising delay spread, average delay, Doppler spread and Doppler shift.
Further search and consideration has not resulted in other prior art that discloses the matter at issue alone or in reasonable combination with the prior art of record. Particularly, no prior art has been found disclosing a second type of channel large-scale characteristic parameter to include each of a delay spread, average delay, Doppler spread and Doppler shift.
Thus, at least independent claims 1, 9, 18, 25, 32 and 39 are allowed over the prior art of record. Dependent claim4-6, 12-14, 22-24, 28-30, 35-37 and 42-44 are likewise allowed for at least the same reasons, because they depend on claims 1, 9, 18, 25, 32 or 39. Therefore, claims 1, 4-6, 9, 12-14, 18, 22-24, 25, 28-30, 32, 35-37, 39 and 42-44 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/Primary Examiner, Art Unit 2468